
	
		II
		110th CONGRESS
		2d Session
		S. 3074
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2008
			Mr. Menendez (for
			 himself, Mr. Leahy,
			 Mr. Bayh, and Mr. Johnson) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish a grant program to provide
		  Internet crime prevention education.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Safety Education Act of
			 2008.
		2.Establishing
			 grant program to provide Internet crime prevention education
			(a)Establishment of
			 grant programSubject to the
			 availability of the funds authorized to be appropriated under subsection (e),
			 the Attorney General of the United States shall establish a program to award
			 grants to eligible entities for the purpose of providing Internet crime
			 prevention education.
			(b)EligibilityIn order to be eligible to receive a grant
			 under this section, an entity shall—
				(1)assist elementary and secondary school
			 administrators, faculty, and staff and law enforcement officials to implement
			 Internet crime prevention education;
				(2)be located within
			 the United States, the Commonwealth of Puerto Rico, or a territory or
			 possession of the United States; and
				(3)submit an
			 application at such time, in such form, and with such information and
			 assurances as the Attorney General may require.
				(c)Criteria for
			 prioritization of grant recipientsThe Attorney General, in
			 awarding grants under this section, shall develop selection criteria, including
			 but not limited to that the entity—
				(1)provides Internet
			 crime prevention education in all 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, and territories and possessions of the United
			 States;
				(2)provides Internet crime prevention
			 education through both in person instruction and courses offered in whole or in
			 part through telecommunications; and
				(3)provides
			 comprehensive curricula at no cost to participants for use in teaching
			 elementary and secondary school students that—
					(A)is based on
			 current brain development research;
					(B)is aligned to the
			 National Educational Technology Standards for teachers, students, and
			 administrators;
					(C)is accessible in a
			 variety of physical settings both with and without computing capabilities;
			 and
					(D)meets a variety of
			 teaching and learning needs, including materials that are age appropriate and
			 accommodate differing levels of language proficiencies.
					(d)Internet Crime
			 Prevention Education Defined
				(1)In
			 generalThe term
			 Internet crime prevention education means programs that help
			 parents, educators, and law enforcement officials to educate children and
			 communities about how to recognize and prevent potentially criminal activity on
			 the Internet, telephone, and other electronic means.
				(2)Related
			 Definitions
					(A)Potentially
			 criminal activityThe term
			 potentially criminal activity includes access through the
			 Internet, telephone, and other electronic means to potentially illegal
			 activity, including sexual or racial harassment, cyberbullying, sexual
			 exploitation, exposure to pornography, and privacy violations.
					(B)CyberbullyingThe term cyberbullying
			 includes any form of psychological bullying or harassment by an individual or
			 group, using electronic means, including e-mail, instant messaging, text
			 messages, blogs, telephones, pagers, and websites, to support deliberate,
			 repeated, and hostile behavior that is intended to harm others.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $10,000,000 for grants under subsection (a) for
			 each of the fiscal years 2009 through 2013.
			
